Citation Nr: 1036408	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-11 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for asthma.

2.  Entitlement to a rating in excess of 30 percent for the 
Veteran's service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected post-traumatic lumbar sprain with 
functional limitation (back disability).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to February 1993.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision by the Department of Veterans 
Affairs (VA) Los Angeles, California Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in January 2010.  A 
transcript of the hearing has been associated with the claims 
folder.

The issues of entitlement to an increased rating for PTSD and 
entitlement to service connection for asthma are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for asthma was 
previously denied in a rating decision of March 2006.  The 
Veteran did not initiate an appeal of this decision.

2.  The additional evidence added to the claims file since the 
previous final denial does raise a reasonable possibility of 
substantiating the claim for service connection for asthma.  

3.  The Veteran's thoracolumbar spine has forward flexion of 85 
degrees, a combined range of motion of 220 degrees, and localized 
tenderness that does not result in an abnormal gait or spinal 
contour.  


CONCLUSIONS OF LAW

1.  The prior RO decision of March 2006 denying entitlement to 
service connection for asthma is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for asthma.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The criteria for a rating in excess of 10 percent for a back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 
4.71a, Diagnostic Codes (DC) 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In this case, the Veteran 
contends that the RO erred in refusing to reopen and grant his 
claim for service connection for asthma.  He asserts that on the 
basis of evidence he has now submitted, he meets the legal and 
factual criteria for service connection.  

A review of the history of this claim is instructive.  The 
Veteran first sought service connection for a chronic cough in 
September 1994.  This claim was denied in April 1996, as the RO 
found no evidence that the Veteran's cough was incurred in or 
aggravated by his active service.  After the Veteran submitted 
more evidence to the RO, his claim was again denied in December 
1997.  The Veteran attempted to reopen his claim in December 
2004.  This claim was then denied in January 2005.

In February 2005, the Veteran for the first time sought service 
connection for asthma, though his contentions for why this 
disability should be service connected were essentially the same 
as in his earlier claims for service connection for a chronic 
cough.  The RO denied the Veteran's claim in a March 2006 rating 
decision.  

The Veteran sought to reopen his claim of service connection for 
asthma in April 2007.  Finding that the Veteran had not submitted 
new and material evidence, the RO denied his claim in an October 
2007 rating decision.  The Veteran sought to reopen his claim in 
a filing of that same month.  It appears that the RO treated this 
as a request for a reconsideration, and it issued another rating 
decision in August 2008.  The Veteran thereafter filed a timely 
Notice of Disagreement, and the RO issued a Statement of the Case 
in December 2008.  After the Veteran filed his Substantive 
Appeal, he testified in a Travel Board hearing in January 2010.  

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. 
§ 3.156(a).  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither required 
nor permitted.  Any decision that the RO may have made with 
respect to a new and material claim is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 
(2001) (holding that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened regardless of whether the previous action denying the 
claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to 
agency decision makers, and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Since the Veteran's previous final denial in March 2006, the 
Veteran has introduced the following pieces of evidence: records 
of his VA treatment and his testimony from his January 2010 
Travel Board hearing.  After reviewing this evidence, the Board 
determines that the Veteran has submitted new and material 
evidence that warrants reopening his case.  

A review of the records from 2006 to the present reveals that the 
Veteran has received treatment for his asthma.  These records 
further reveal, however, that while the Veteran is diagnosed as 
suffering from asthma, his VA physicians have not ruled out the 
possibility that he is suffering from some other disability.  In 
an April 2006 pulmonary clinic note, for instance, a VA pulmonary 
fellow stated that an alternate diagnosis such as a vocal cord 
dysfunction may be causing his symptoms.  In a January 2008 
pulmonary consultation a VA doctor surmised that other etiologies 
for the Veteran's cough could include chronic laryngopharyngeal 
reflux, vocal cord dysfunction, or another upper airway 
obstruction.  In a May 2008 record, a VA doctor wrote that though 
the Veteran was diagnosed as suffering from cough variant asthma, 
the possibility of his suffering from an upper airway process has 
not been evaluated.  

Read alone, these treatment reports would not be enough to 
warrant reopening the Veteran's claim.  Upon examining the 
Veteran's service treatment records, however, one realizes that 
the Veteran sought treatment for laryngitis numerous times 
throughout his four years of service.  The Veteran's claim has 
been heretofore denied because there is no evidence that he 
suffered from asthma while on active service.  If, however, the 
Veteran is suffering not from asthma but instead from a 
disability specific to his vocal cords, then the Veteran's in-
service laryngitis may represent an in-service occurrence or 
incurrence of his current disability.  His case thus must be 
reopened. 

In summary, the Board finds that the previous March 2006 decision 
denying service connection for asthma is final.  The Board 
further finds that the additional evidence presented since the 
prior decision raises a reasonable possibility of substantiating 
the claim for service connection for a disorder claimed as 
asthma, and thus concludes that new and material evidence has 
been presented to reopen the claim of entitlement to service 
connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Further, examination reports are to be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A review of the procedural history of the Veteran's claims is 
instructive.  The Veteran first sought service connection for his 
back disability in March 1993.  The RO granted service connection 
for that issue in a January 1994 rating decision, and it rated 
the Veteran's back disability as 10 percent disabling.  The 
Veteran has since sought numerous times to obtain an increased 
rating for his back disability, but he has not been successful.  
Rating decisions of April 1996 and January 2005, for instance, 
denied the Veteran such an increased rating.  

The Veteran filed the claim at issue here in December 2006.  
After undergoing a VA examination in March 2007, the RO 
determined that the Veteran's disability did not warrant an 
increased rating in an October 2007 decision.  The Veteran sought 
to reopen his claim for an increased rating in a filing from that 
same month.  It appears that the RO treated this as a request for 
a reconsideration, and it issued another rating decision in 
August 2008.  The Veteran thereafter filed a timely Notice of 
Disagreement, and the RO issued a Statement of the Case in 
December 2008.  After the Veteran filed his Substantive Appeal, 
he testified in a Travel Board hearing in January 2010.  

The Veteran's lower back disability has been evaluated as 10 
percent disabling under the General Rating Formula for Diseases 
and Injuries of the Spine, codified at 38 C.F.R. § 4.71, DCs 
5235-5243.  Under the General Rating Formula, a 10 percent 
evaluation is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 degrees; 
or the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  Id.  

A 20 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or with 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine warrants a 40 percent rating.  
A rating in excess of 40 percent for a lumbar spine disability 
requires unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees and 
left and right lateral rotation are 0 to 30 degrees.  The normal 
combined rating of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not 
require a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, where service connection has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Again, the Veteran seeks a rating higher than 10 percent for his 
service-connected lower back disability.  After reviewing the 
evidence, however, the Board finds the current rating to be 
appropriate for the reasons that follow.

The Veteran underwent a VA spine examination in March 2007.  The 
examiner recorded the Veteran's subjective complaints of 
stiffness, weakness and pain.  The Veteran treated his pain with 
pain relievers, with a fair response and no side effects.  Though 
the Veteran complained of being limited in prolonged sitting, 
standing, walking, bending and heavy lifting, he stated that his 
spine condition was not incapacitating.  

Upon examination, the examiner noted that the Veteran's gait and 
posture were within normal limits.  The Veteran did not require 
an assistive device for ambulation.  There was no evidence of 
radiating pain on movement or of muscle spasm, but the examiner 
did note tenderness.  Right and left straight leg testing was 
negative.  There was no ankylosis of the lumbar spine.  A 
neurological examination of the Veteran's lower extremities 
revealed motor and sensory function within normal limits.  

Range of motion testing for the thoracolumbar spine revealed 
flexion of 85 degrees with pain at 75, extension of 25 degrees 
with pain at 20, right and left lateral flexion of 25 degrees 
each way with pain at 20, and right and left rotation of 30 
degrees each way with pain at 25.  The Veteran thus had a 
combined range of motion of 220 degrees.  Upon repeated use, 
joint function of the spine was limited by pain, fatigue and lack 
of endurance; these limited the Veteran's joint flexion by 5 
degrees.  There was no evidence of weakness or incoordination on 
repetitive use.  

A review of the Veteran's outpatient VA treatment reveals that 
most of his treatment has been for his PTSD and his respiratory 
condition, not for his back.  The Veteran was seen in February 
2009 following his complaint of suffering from back pain.  A VA 
physician noted no scars, deformities, or scoliosis with regard 
to the Veteran's back.  The physician did note increased kyphosis 
and decreased lordosis as well as decreased range of motion due 
to pain.  The physician noted that the Veteran had pain with 
palpation over the L3/L4 spinous processes, but he had no pain in 
the sacroiliac joint region, lumbar paraspinals, or transverses. 

The Veteran offered little testimony regarding his back 
disability in his January 2010 hearing, stating that he treats 
his back pain with medication and that VA has treated him for his 
back disability.  

Based on this evidence, it is clear that the 10 percent rating 
assigned is appropriate.  Again, a 10 percent rating is warranted 
with forward flexion of the thoracolumbar spine is greater than 
60 degrees but not greater than 85 degrees; or the combined range 
of motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or with muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  38 C.F.R. § 4.71, DCs 5235-5243.  The 
Veteran's March 2007 VA examination revealed him to have forward 
flexion of the spine of 85 degrees, a combined range of motion of 
220 degrees, and tenderness that did not result in an abnormal 
gait or abnormal spinal contour.  

A higher 20 percent rating would only be appropriate if forward 
flexion of the thoracolumbar spine is greater than 30 degrees but 
not greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or with 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  As noted above, the 
Veteran's range of motion is far outside the bounds for the 20 
percent rating.  Further, both the March 2007 examination and the 
February 2009 VA outpatient note reported that the Veteran had a 
normal gait and walked without an assistance device.  While the 
February 2009 outpatient note reflected that the Veteran had 
increased kyphosis and decreased lordosis, they were not reported 
to be reversed or abnormal.  

A higher rating under DeLuca is also not warranted.  Though the 
March 2007 VA examination found the Veteran to suffer from pain, 
fatigue and lack of endurance upon repetitive motion, it did not 
find him to suffer from weakness or incoordination.  This pain, 
fatigue, and lack of endurance was productive of only a 5 percent 
loss in the Veteran's flexion.  This 5 percent loss still leaves 
the Veteran with an amount of flexion greater than that described 
in the 20 percent rating.  Accordingly, a higher rating under 
DeLuca is not warranted.  Also, as the Veteran's symptoms have 
remained consistent over the appeals period, staged ratings are 
inapplicable.  

There is no evidence of any associated intervertebral disc 
syndrome.  Consequently, application of Diagnostic Code 5243 is 
not for application.  Additionally, there is no evidence of any 
associated neurological impairment.  Therefore, separate ratings 
based on neurological impairment is not warranted.

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  An extraschedular rating may be applied 
in exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2009).  As outlined by the Court of Appeals for Veterans Claims, 
the Board uses a three-step inquiry to determine whether an 
extraschedular rating is warranted; "initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability."  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the 
applicable rating criteria are adequate to evaluate the Veteran's 
disability.  The VA examination found that the Veteran suffers 
from degenerative changes of the lumbar spine with chronic pain 
and left sacroiliac joint strain.  This lower back disability 
results in decreased range of motion and localized tenderness; 
both of these symptoms are contemplated under the 10 percent 
rating assigned.  As the Veteran's symptoms are already provided 
for in the applicable rating criteria, the first criterion of the 
Thun framework is not met, ending the Board's inquiry.  

Again, after reviewing the evidence, the Board finds that the 
Veteran's thoracolumbar spine has forward flexion of 85 degrees, 
a combined range of motion of 220 degrees, and localized 
tenderness that does not result in an abnormal gait or spinal 
contour.  Accordingly, the Board concludes that the criteria for 
a rating in excess of 10 percent for a back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DCs 5235-5243.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

First, the Board is reopening the Veteran's claim for service 
connection for asthma.  As the Board is taking an action 
favorable to the Veteran, there can be no possibility of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An 
extended discussion of the duties to notify and assist for this 
issue is thus unnecessary.  

With regard to the Veteran's claim for an increased rating for 
his back disability, VA satisfied its duty to notify by way of a 
letter sent to the Veteran in February 2007, prior to the initial 
RO decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The Board 
notes that subsequent to the Veteran's being sent this letter, 
the Court of Appeals for Veterans Claims ruled that in increased 
ratings claims, a Veteran must be provided with expanded notice.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
vacated sub. nom. Vazquez-Flores v. Shinseki, Nos. 2008-7150, 
2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  The 
Veteran received an updated notice in October 2008, prior to his 
case being readjudicated in the December 2008 Statement of the 
Case.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
timing and content.

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records and records of his post-service VA treatment.  
The Veteran was afforded a VA compensation and pension 
examination.  The Veteran requested and testified at a Travel 
Board hearing.  The Board notes that the evidence already of 
record is adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

New and material evidence has been presented, and the Veteran's 
claim for service connection for asthma is reopened.  

A rating in excess of 10 percent for the Veteran's back 
disability is denied.  


REMAND

Having reopened the Veteran's claim for service connection for a 
disorder claimed as asthma, the Board must now determine whether 
service connection is warranted.  As there is not enough evidence 
for the Board to decide this claim, however, it must be remanded.  

Again, the Board notes that the Veteran's VA treatment has raised 
the possibility that the Veteran suffers not from asthma but 
instead from a vocal cord dysfunction or some other disability.  
A VA examination is required both to determine what respiratory 
disability (if any) the Veteran suffers from currently and 
whether this disability is causally related to his active 
service.  

Further, the Veteran has also presented evidence that his PTSD 
has increased in severity.  In his January 2010 hearing, the 
Veteran discussed the impact that his PTSD has on his daily 
functioning, discussing both his irritability and poor memory.  
The Veteran also submitted letters from his VA psychiatrist 
detailing his current symptoms and treatment.

While this evidence is certainly sufficient to maintain the 
Veteran's claim for an increased rating, it is not detailed or 
particular enough to enable the Board to properly rate the 
Veteran.  Accordingly, the claim for an increased rating for PTSD 
shall be remanded in order that the Veteran may undergo a VA 
examination.  

The Board notes that the claims file includes the results of the 
Veteran's VA examinations, his VA outpatient mental health 
treatment, and his lay statements regarding his current 
symptomatology.  While each of these sources adequately addresses 
the Veteran's current symptomatology, none addresses the 
Veteran's occupational and social impairment as a result of these 
symptoms.  

The General Rating Formula for Mental Disorders, found at 
38 C.F.R. § 4.130, is clear that the key determination in rating 
a mental disorder is the effect that a particular veteran's 
symptomatology has on his occupational and social functioning.  
For instance, a 50 percent rating requires evidence of 
occupational and social impairment with reduced reliability and 
productivity due to symptoms.  While the particular symptoms 
enumerated for each rating by the General Rating Formula aid the 
Board and VA in determining the correct rating, the effect that 
the Veteran's PTSD symptoms has on his occupational and social 
functioning is ultimately paramount.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442-44 (2002) (stating that "evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code," as a veteran may suffer from a level of social and 
occupational impairment that is more or less severe than the 
enumerated symptoms).  

Here again, though there is evidence of the Veteran's current 
PTSD symptomatology, there are no findings as to how these 
symptoms affect his social and occupational functioning.  As 
detailed below, upon remand, the examiner is specifically asked 
to offer an opinion as to the effects that the Veteran's PTSD 
currently has on his occupational and social functioning.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a VA examination before a physician with the 
appropriate expertise in diagnosing 
respiratory disorders.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination, and the examiner should 
specifically state that he reviewed this 
information.

The examiner is asked to provide an opinion 
as to whether the Veteran is currently 
suffering from cough variant asthma, a vocal 
cord dysfunction, chronic laryngopharyngeal 
reflux, or any other disorder.  If the 
examiner finds that the Veteran is suffering 
from a chronic disorder, he is then asked to 
provide an opinion as to its etiology, 
stating whether it is at least as likely as 
not (i.e. at least a 50 percent probability) 
that the Veteran's respiratory was incurred 
in his active service.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  Rather, 
it means that the weight of the medical 
evidence both for and against causation is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against causation. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort to 
speculation.  

2.  The RO/AMC shall schedule the Veteran for 
a VA psychiatric examination.  The claims 
file should be made available for review, and 
the examination report should reflect that 
such review occurred.  

The examiner should identify all symptoms 
associated with the Veteran's service-
connected PTSD.  Thereafter, the examiner is 
asked to determine the impact that the 
Veteran's PTSD symptoms have on his 
occupational and social functioning.  Such 
determinations should be made in accordance 
with the General Rating Formula for Mental 
Disorders, found at 38 C.F.R. § 4.130.  
Specifically, the examiner is asked to answer 
whether the Veteran's PTSD symptoms causes 
total occupational and social impairment; 
occupational and social impairment, with 
deficiencies in most areas such as work, 
school, family relations, judgment, thinking 
or mood; occupational and social impairment 
with reduced reliability and productivity; or 
occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks; or occupational and 
social impairment due to mild transient 
symptoms which decrease work efficiency and 
ability to perform occupational tasks only 
during periods of significant stress, or; 
symptoms controlled by continuous medication.    

A complete rationale must be provided 
for all findings and opinions given.  
The rationale should include a 
discussion of examination findings, as 
well as lay statements of record 
regarding the Veteran's symptoms.

3.  The RO/AMC shall then readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken on 
his claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance of 
the last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


